          Case 3:18-cv-01865-RS Document 238 Filed 07/30/19 Page 1 of 3


                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001

                                                                         Scott S. Harris
                                                                         Clerk of the Court
                                                                         (202) 479-3011

                                        July 30, 2019

Clerk
United States Court of Appeals
  for the Ninth Circuit
95 Seventh Street (Zip: 94103-1526)
P. O. Box 193939
San Francisco, CA 94119-3939

        Re: Wilbur L. Ross, Secretary of Commerce, et al.
            v. California, et al.,
            No. 18-1214 (Your docket Nos. 19-15456, 19-15457)

Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.


                                                          Sincerely,

                                                          SCOTT S. HARRIS, Clerk

                                                          By


                                                          Hervé Bocage
                                                          Judgments/Mandates Clerk

Enc.
cc:     All counsel of record
          Case 3:18-cv-01865-RS Document 238 Filed 07/30/19 Page 2 of 3


                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011


                                        July 30, 2019


Mr. John F. Libby, Esq.
Manatt, Phelps & Phillips, LLP
11355 West Olympic Blvd.
Los Angeles, CA 90064

        Re: Wilbur L. Ross, Secretary of Commerce, et al.
            v. California, et al.,
            No. 18-1214

Dear Mr. Libby:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.


                                                      Sincerely,

                                                      SCOTT S. HARRIS, Clerk

                                                        By

                                                        Herve’ Bocage
                                                        Judgments/Mandates Clerk




cc: Clerk, USCA for the Ninth Circuit
           (Your docket Nos. 19-15456, 19-15457)
         Case 3:18-cv-01865-RS Document 238 Filed 07/30/19 Page 3 of 3


                    Supreme Court of the United States

                                       No. 18-1214


              WILBUR L. ROSS, SECRETARY OF COMMERCE, ET AL.,

                                                                                 Petitioners
                                             v.

                                  CALIFORNIA, ET AL.


       ON PETITION FOR WRIT OF CERTIORARI to the United States Court of

Appeals for the Ninth Circuit.

       THIS CAUSE having been submitted on the petition for writ of certiorari and the

response thereto.

       ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

the petition for writ of certiorari before judgment is granted. The judgment of the above

court in this cause is vacated, and the case is remanded to the United States Court of

Appeals for the Ninth Circuit for consideration in light of Department of Commerce v. New

York, 588 U. S. ___ (2019).


                                       June 28, 2019
